Motion to dismiss an appeal.  This action was commenced in the civil court of Milwaukee county on the 13th day of July, 1948.  A demurrer was interposed to the complaint and on August 17, 1948, an order was entered overruling the demurrer.  Notice of appeal to the circuit court for Milwaukee county from said order was filed on September 3, 1948.  The hearing on the appeal in circuit court was brought on, and on the 20th day of December, 1948, the circuit court entered an order affirming the decision of the civil court, from which decision the defendant appeals.
Sec. 274.33 (3), Stats., so far as material, is as follows:
". . . but no order of the circuit court shall be considered appealable which simply reverses or affirms an order of the civil court of Milwaukee county, unless the order of the civil court grants, refuses, continues, modifies or dissolves a provisional remedy or injunction." *Page 390 
The language of the statute is clear, explicit, and unequivocal. The defendant urges that the order of the civil court overruling the demurrer is more than a mere order, — that it is in effect some sort of a judgment.  This contention cannot be sustained.  No appeal lies from the order of the circuit court under the express language of the statute.
By the Court. — The appeal is dismissed with $25 costs, and the clerk is directed to remit the record forthwith.